Exhibit 10.42
AMENDMENT NO. 2
TO THE NORTH AMERICAN COAL CORPORATION
DEFERRED COMPENSATION PLAN FOR MANAGEMENT EMPLOYEES
(As Amended and Restated as of December 1, 2007)
          The North American Coal Corporation hereby adopts this Amendment No. 2
to The North American Coal Corporation Deferred Compensation Plan for Management
Employees (As Amended and Restated as of December 1, 2007) (the “Plan”), to be
effective January 1, 2010. Words used herein with initial capital letters which
are defined in the Plan are used herein as so defined.
Section 1
          Section 2.12 of the Plan is hereby deleted in its entirety without
renumbering the remaining provisions of Article II.
Section 2
     Section 2.19 of the Plan is hereby amended in its entirety to read as
follows:
     “Section 2.19 ROTCE shall mean the consolidated return on total capital
employed of NACCO as determined by NACCO for a particular Plan Year.”
Section 3
          Section 2.20 of the Plan is hereby deleted in its entirety without
renumbering the remaining provisions of Article II.
Section 4
     Section 4.02(b) of the Plan is hereby amended in its entirety to read as
follows:
               “(b) Earnings Applicable to Covered Employees. Except as
otherwise described in the Plan, for periods on and after January 1, 2010, at
the end of each calendar month during a Plan Year, all Sub-Accounts of the
Covered Employees shall be credited with an amount determined by multiplying
such Participant’s average Sub-Account balance during such month by 5%.
Notwithstanding the foregoing, in the event that the ROTCE determined for such
Plan Year exceeds the rate credited under the preceding sentence to the Excess
Profit Sharing Sub-Account, Basic Excess 401(k) Sub-Account and Basic Excess
Matching Sub-Account, such Sub-Accounts shall retroactively be credited with the
excess (if any) of (i) the amount determined under the preceding sentence over
(ii) the amount determined by multiplying the Participant’s average Sub-Account
balance during each month of such Plan Year by the ROTCE determined for such
Plan Year, compounded monthly. This ROTCE calculation shall be made during the
month in which the Participant incurs a Termination of Employment and shall be
based on the year-to-date ROTCE for the month ending prior to the date the
Participant incurred a Termination of Employment, as calculated by NACCO. For
any subsequent month following such Termination, such ROTCE calculation shall
not apply.”
EXECUTED this 10th day of November, 2009.

            THE NORTH AMERICAN COAL CORPORATION
      By:   /s/ Charles A. Bittenbender         Title: Assistant Secretary     
       

1